Citation Nr: 0206054	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  96-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a left 
leg disability, and if so, whether that benefit should be 
granted.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In October 1998, the Board issued a decision denying the 
veteran's claim.  In January 1999 the veteran wrote to the 
Board requesting reconsideration of his claim.  In July 1999 
the Board wrote to the veteran informing him that his motion 
for reconsideration of the October 1998 Board decision had 
been denied.  A second request for reconsideration was 
received from the veteran in August 1999.  The Board wrote to 
the veteran in October 1999, informing the veteran that his 
second motion for reconsideration had been denied.  The 
veteran appealed the Board's October 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2001 Order, the Court vacated the October 1998 
decision and remanded the veteran's claim to the Board for 
readjudication.  


FINDINGS OF FACT

1.  An unappealed September 1982 rating decision denied 
service connection for a left leg disability on the basis 
that the veteran had preexisting left leg wound residuals 
which were not aggravated by service. 

2.  The evidence received since the September 1982 decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left leg disability.

3.  Chronic increase in severity of a tender left knee scar 
has not been demonstrated, and neither a neuroma over the 
left fibula head, nor sensorimotor peripheral neuropathy, 
initially reported years after service, has been shown to be 
etiologically related to service, or the result of chronic 
aggravation of the pre-existing left knee scar in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for a left leg disability has been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  A left leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claim.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed support his claim.  
The Board concludes that the discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
veteran informed him of the information and evidence needed 
to support his claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable laws and regulations regarding service connection 
and regarding aggravation of a preexisting disability in the 
SOC.  The VA has no outstanding duty to inform.

The veteran's service medical records were apparently once 
included in the veteran's claims file and are now missing.  
Attempts to find these records or to obtain copies of these 
records have been unsuccessful.  The veteran has been 
informed that his service medical records are missing and 
that attempts to obtain those records have been unsuccessful.  
The Board concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A record of induction, dated November 26, 1951, noted no 
physical defects were reported by the veteran, or known by 
the induction board member.

As noted above, the service medical records may have been 
misplaced and are not currently available.  The record 
indicates that attempts to secure them have been 
unsuccessful.  

A review of the claims folder indicates that at the time the 
veteran's claim for service connection for a left leg 
disability was initially adjudicated in September 1982, the 
veteran's service medical data were of record.  Specifically, 
the RO rating decision of September 1982 noted that the 
service medical records indicated that the veteran had 
injured his left leg at the rear of the knee at the age of 
14, and that prior to entry onto active duty, an operation 
had been recommended to relieve lingering tenderness.

The rating decision of September 1982 went on to note that 
the veteran was seen within two weeks of entering service for 
left leg complaints, and that the findings at that time had 
disclosed a scar of the popliteal area with marked 
hyperesthesia.  It was reported that surgery was recommended.  
The rating decision also noted that the veteran was seen for 
continued complaints of persistent pain in the left knee 
area, in February 1952.  The RO noted that surgery was again 
suggested, to which the veteran refused.  The RO finally 
noted that all references in the service medical records 
referred to a preexisting injury of the left knee and that 
the veteran's complaints and findings did not significantly 
change throughout the course of service.

The RO found in its September 1982 rating decision that the 
veteran had preexisting left leg wound residuals which were 
not aggravated by military service.  The veteran was informed 
of the decision and he did not submit an appeal.  Accordingly 
the September 1982 decision became final.  38 U.S.C.A. § 7105 
(West 1991). 

The evidence received subsequent to the RO's 1982 decision 
includes a letter dated in March 1952 addressed to the 
veteran's mother wherein the Chief of the Surgical Service of 
the U.S. Army Hospital at the Indiantown Gap Military 
Reservation wrote that the veteran had been seen on several 
occasions and that it was their opinion that he would benefit 
from removal of a painful scar behind his knee.

On VA examination in November 1992, the veteran reported he 
had fallen through a window approximately 40 years earlier 
and sustained a laceration of the left popliteal area.  
Physical examination revealed the veteran to have a three-
inch scar of the left popliteal from the middle to the 
lateral knee, which was healed.  There was sensitivity distal 
to the left popliteal laceration.  It was noted that there 
was no swelling or deformity of the joints.  The veteran had 
a normal gait and was reported to be able to rise normally.  
Left knee range of motion was from zero to 140 degrees.  The 
cruciate and collateral ligaments were intact and there was 
no effusion.  The examiner noted at that time that left knee 
X-rays were inadvertently not accomplished, but that the 
veteran's history of morning pain and getting better in the 
afternoon was suggestive of osteoarthritis.  The diagnoses 
included history of arthritis of the left knee.  The record 
does not indicate that X-rays of the left knee were performed 
after that examination.

Received in May 1994 was a letter dated in April 1952 from 
the Office of the Surgeon General, Department of the Army, 
advising the veteran's mother that a reply was being made to 
her letter to the President of the United States concerning 
her son.  The veteran's mother was told that he had been 
given a complete physical examination which had revealed no 
abnormalities of significance except for a scar behind the 
left knee.  It was related that a surgical procedure had been 
recommended to correct that condition but that the veteran 
had declined to have such treatment.  It was added that 
although he had that physical defect, he was considered to be 
physically qualified for continued military service, 
including overseas duty.

A statement dated in June 1995 was received from a former 
fellow servicemember who recalled that that the veteran was 
kicked in the left leg while marching during basic training 
in December 1951 or January 1952.  The affiant added in 
another statement dated in August 1995, the veteran had gone 
to sick bay the next day and a bandage had been placed on the 
leg.  He noted that the veteran had had many problems during 
basic training and after being sent to Korea on account of 
the injury.

VA outpatient clinic notes dating from 1986 are of record 
which show that the veteran was seen in February 1996 and was 
observed to have a popliteal synovial scar in the back of the 
left knee without pathological changes.

The veteran appeared at a personal hearing before a hearing 
officer in February 1996.  He reported that he injured his 
left knee prior to service when he was pushed through a 
window.  The veteran testified that he had begun having 
problems with his left leg two or three weeks into basic 
training.  He stated that he had had some problems with the 
left knee before entering service, but nothing out of the 
ordinary.  He asserted that the multiple trauma he sustained 
to the left leg and knee, including basic training, having to 
carry a 23 pound automatic rifle, and going on patrol in 
Korea, contributed to left knee worsening.  The veteran 
stated that after separation from service, he continued to 
have left knee and left leg symptomatology for which he had 
self medicated over the years.

Pursuant to a Board remand in March 1997, the veteran was 
afforded VA examination in July 1997.  The veteran rendered a 
history of being pushed through a window at the age of 17 and 
being treated by his doctor for a superficial laceration 
involving the left lateral popliteal space and soft tissues.  
It was noted that there was apparently no artery, vein, nerve 
or muscle injury, and that the joint was not involved.  It 
was reported that he had no treatment in the hospital or 
formal operation, and was only seen in the doctor's office.  
The veteran stated that he was not issued a cast or a brace.  
He said the wound took some time to heal, but that he was 
completely healed, and there was no sign of complication or 
infection.  The veteran also denied any neurovascular 
abnormality post-healing.

The veteran related that he volunteered to go into service 
and passed the physical examination.  He indicated that he 
went through basic training and was subsequently sent to 
Korea where he was on the combat line for nine months.  He 
denied injury to the left leg or knee in Korea, and stated 
that he received no treatment for such during that time or 
when he returned from the combat zone.  The veteran recounted 
a detailed employment history, to include work as a gas 
station owner, and as a truck driver.  He denied work-related 
injuries or automobile accidents.  He noted that he had never 
been treated outside of his general practitioner who had gone 
out of business some years before, but who had begun to treat 
him for back problems.  

On objective examination, the veteran indicated that the left 
knee wound scar was sensitive to touch.  The examiner noted 
that there was no claudication, muscle loss, dysfunction, 
dropfoot, swelling, deformity, catching, or physical 
difficulty with the left knee.  The veteran's gait pattern 
was observed to be normal without a limp.  The examiner noted 
that both knees showed minimal synovial thickening of aging, 
without effusion.  Range of motion was from zero to 140 
degrees.  There was no evidence of anteroposterior 
mediolateral rotatory instability.  The Lachman's, lateral 
pivot shift and McMurray's tests were negative.  There were 
no patellofemoral abnormalities or grating.

Examination of the posterior lateral side of the knee 
disclosed a 4 1/2 centimeter horizontal incision through the 
popliteal area inferiorly and extending over the lateral 
fibular head.  It was determined that there was clinical 
indication of a neuroma around the fibular head region, which 
did not cause anything other than sensory changes, and no 
motor dysfunction.  X-rays of the left knee and leg were 
noted to be normal.  The examiner stated there was no 
evidence of any vascular, muscular, neurologic or structural 
abnormality from the original injury, and related that there 
was a neuroma present over the fibular head which was 
sensitive, and that it had likely been present throughout the 
years.  It was added that the veteran gave no history and had 
no physical evidence of any aggravation while in the service 
or at any other time.  It was the examiner's opinion was that 
there was no service aggravation of the laceration of the 
preexisting injury residuals, and that there was no 
disability related to it.

The veteran submitted a letter dated in December 1999 from a 
private physician.  The physician stated that the veteran's 
preexisting left knee disorder probably increased in severity 
over the years.  The physician noted that the EMG/NCV 
performed revealed mild to moderate distal sensorimotor 
peripheral neuropathy.

The veteran also submitted a letter from a VA physician dated 
in January 2000.  The physician indicated that the veteran 
was a patient of his, and that the veteran carried diagnoses 
of diabetes, degenerative joint disease, hypertension, and 
hyperlipidemia.  The physician noted that the veteran had a 
history of trauma to the left posterior knee "years back 
(laceration)," and now has continued difficulty with pain 
and swelling in the area.  The VA physician wrote that it was 
possible that the veteran's combat experience could have 
aggravated the preexisting condition (long marches, walks, 
traversing uneven terrain, etc.).  

A.  New and Material Evidence

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In this case the evidence of record prior to the September 
1982 rating action contained no medical evidence that the 
veteran's preexisting left knee disability could have been 
aggravated by service.  The January 2000 letter from a VA 
physician does indicate that the veteran's preexisting left 
leg disability may have been aggravated by service.  
Consequently, the Board finds that new and material evidence 
has been submitted and that the veteran's claim for service 
connection for a left leg disability must be reopened and 
considered on a de novo basis. 

De Novo Review

The Board notes that when the RO denied the veteran's claim 
for service connection for a left leg disorder in November 
1995, the RO reopened the veteran's claim and denied his 
claim on the merits.  The Board further notes that the all of 
the veteran's evidence has been reviewed by the RO.  In an 
August 2001 rating decision the RO denied service connection 
for scar, left popliteal area with hyperesthesia (claimed as 
left leg disorder).  Since the veteran has claimed all along 
that he should be granted service connection for his 
preexisting left leg disability; since the RO has reviewed 
all the evidence of record and considered the veteran's claim 
on a denovo basis; and since the RO provided the veteran all 
the laws and regulations with respect to entitlement to 
service connection and to aggravation of a preexisting 
disability; the Board finds that de novo review of the 
veteran's claim by the Board at this time would cause no 
prejudice to the veteran.  Bernard V. Brown, 4 Vet. App. 384 
(1993).

The Board notes that the veteran claims that a tender/painful 
left leg scar preexisted service.  All of the evidence of 
record confirms that the veteran's tender left leg scar 
preexisted service.  Accordingly, the Board finds that there 
is clear and unmistakable evidence demonstrating that the 
veteran's tender left leg scar preexisted service and that 
any presumption of soundness is rebutted.  38 C.F.R. 
§ 3.304(b) (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A.§ 1110.  A preexisting injury of disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
1153; 38 C.F.R. § 3.306(b).

The Board does not find that the December 1999 letter from a 
private physician is sufficient to render the evidence in 
equipoise as to whether the veteran aggravated his left leg 
disability in service.  This physician noted that the 
veteran's left knee disorder probably increased in severity 
over the years.  This represents mere speculation as he did 
not opine that it was at least as likely as not that any 
chronic increase occurred during, or as the result of, the 
veteran's service.  The January 2000 letter from a VA 
physician also indicated that it was possible that the 
veteran's long marches, walks, traversing uneven terrain, and 
other activities in service could have aggravated his 
preexisting left knee condition.  Again, however, this 
physician only noted that it was possible.  He did not 
indicate that any increase in symptomatology in service was 
chronic in nature.  He also did not indicate that he had 
reviewed the veteran's medical history and he did not provide 
reasons and bases for his opinion.  The Board also notes that 
a military comrade has provided a statement as to his 
observations relative to the veteran being kicked in the left 
leg in service, and having difficulty with the left leg 
during basic training.  While such comrade is competent to 
relate his observations, he is not competent to provide 
medical expertise, such as a medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1995).  

The Board finds that the preponderance of the evidence of 
record does not reveal that the left leg wound scar was 
permanently aggravated on account of any incident of service.  
VA examinations of the left knee in November 1992 and July 
1997 revealed no significant abnormality except for scarring 
and some sensory changes, observations noted by the veteran 
as present prior to service.  Furthermore, after an 
examination of the veteran and of the veteran's medical 
history, the July 1997 VA examiner expressed the opinion that 
the veteran's preexisting left leg laceration was not 
aggravated by service.  As such, the Board finds that the 
most probative medical evidence of record indicates that the 
veteran's pre-existing left leg disorder, the tender 
laceration scar, was not aggravated by service.  
Consequently, even if the veteran did indeed experience a 
symptomatic scar during service as contended, the United 
States Court of Veterans Appeals has held that intermittent 
or temporary flare-ups during service of a preexisting injury 
or disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, the 
current clinical evidence demonstrates no permanent increase 
in severity of the preexisting left leg wound scar.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. § 
3.306(b).  

Further, currently clinically diagnosed neuroma over the left 
fibula head, and sensorimotor peripheral neuropathy, were 
initially demonstrated years after service, without 
demonstration of continuity of symptomatology since service, 
despite multiple post service evaluations.  Further, when 
considering the etiology of left leg disability, no clinical 
examiner has related either diagnosis to any activity of 
service, to include any aggravation of a pre-existing 
disability.

In view of the foregoing, as the preponderance of the 
evidence is against the claim, service connection for a left 
leg disability is not warranted.


ORDER

New and material evidence has been submitted and the 
veteran's claim for service connection for a left leg 
disability is reopened.

Service connection for a left leg disability is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

